UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 96-4354

STEPHAN M. BULLIS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, District Judge.
(CR-95-142-F)

Argued: March 6, 1998

Decided: April 14, 1998

Before MURNAGHAN and WILLIAMS, Circuit Judges, and
BROADWATER, United States District Judge for the
Northern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Joseph Blount Cheshire, V, CHESHIRE & PARKER,
Raleigh, North Carolina, for Appellant. John Howarth Bennett, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
ON BRIEF: Janice McKenzie Cole, United States Attorney, Raleigh,
North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Stephan Bullis was convicted by a jury of mailing two pipe-bombs,
see 18 U.S.C.A. § 1716 (West 1984 & Supp. 1997); arson, see 18
U.S.C.A. § 844(i) (West Supp. 1997); attempted arson, see 18
U.S.C.A. § 844(i); and using a destructive device during and in rela-
tion to a crime of violence, see 18 U.S.C.A.§ 924(c) (West Supp.
1997). Bullis was sentenced to life in prison plus 595 months. On
appeal, Bullis raises four challenges to his convictions.1 He contends
that the district court improperly directed a verdict for the Govern-
ment when it instructed the jury as to the effect of certain stipulations,
that the prosecutor made several improper statements during closing
arguments, that the district court abused its discretion in admitting
photographs depicting the victim's injuries, and that the evidence was
insufficient to sustain his conviction for mailing the second pipe-
bomb. Finding no reversible error, we affirm Bullis's convictions.

I.

On July 10, 1995, Tracy Bullis received a package via the U.S.
mail at her place of work, Business Telecom, Inc. (BTI). The package
was eighteen inches long, four inches wide, and four inches deep;
wrapped in brown paper; addressed to "BTI, c/o Tracey Bollis [sic],
Provisioning Manager, 4300 Six Forks Road, Raleigh, NC 27609";
posted with ten Florida commemorative stamps; and addressed from
"R.P.G. Products, P.O. Box 413, Raleigh, NC 27613." (J.A. at 104-
05.) After Ms. Bullis opened the package and looked inside, it
exploded. In addition to suffering numerous cuts, bruises, and burns,
Ms. Bullis lost most of her left hand in the blast. Judith Harrison, a
coworker, suffered a temporary loss of hearing as a result of the
explosion. After the explosion, the crime scene was thoroughly
_________________________________________________________________
1 Bullis does not challenge his sentence on appeal.

                     2
searched, and the evidence was sent to the U.S. Postal Inspection Ser-
vice Forensic Laboratory in Dulles, Virginia (USPIS Lab). On July
15, 1995, Stephan Bullis was arrested for mailing the bomb that
injured his wife.

On July 25, 1995, Phyllis Davis, an employee of the United States
Postal Service (USPS) at the Crabtree Valley Mall station opened a
parcel bin that the USPS thought was out of service. When the bin
was opened, a number of packages spilled out. One package was
eighteen inches long, four inches wide, and four inches deep; wrapped
in brown paper; addressed to "BTI, c/o H. Kasper, Director of Opera-
tions, 4300 Six Forks Road, Raleigh, NC 27609"; posted with ten
Florida commemorative stamps; and addressed from"R.P.G. Prod-
ucts, P.O. Box 413, Raleigh, NC 27613." (J.A. at 118.) Because of the
similarity to the earlier bomb, Postal Inspectors were alerted. As sus-
pected, the package was determined to contain a pipe bomb. After
defusing the bomb, Postal Inspectors sent the package to the USPIS
Lab for testing.

In addition to the external similarities between the two bombs, the
subsequent investigation by the USPIS Lab revealed the following:

  - Both bombs were booby-trap pipe bombs.

  - Both bombs were concealed within a cardboard box.

  - Both bombs were powered by 5 Panasonic "D" cell batteries,
         taped in a series with three quarter inch wide black electrical tape.

  - Both bombs used a switch built from the same type of wooden
         clothespin wrapped in copper wire. The switch wire in the first
         bomb appeared to be a fishing leader. The switch wire in the sec-
         ond bomb was a green plastic twist tie.

  - Both bombs were made from a six inch long by one and one-half
         inch diameter steel pipe with end caps. Although all four end caps
         were of the same width, one end cap was of a different depth.

  - Both bombs were secured to the cardboard with hot-melt glue, 2
         inch wide beige plastic tape, bright metal wires, and twist ties.

                    3
  - The fuel mixture from both bombs contained flattened ball smoke-
          less gunpowder, and 12 gauge Winchester overpowder cup wads.
          The flattened ball smokeless gunpowder in the second bomb is
          exclusively found in loaded ammunition manufactured by Win-
          chester. The bomb maker, therefore, must have cut open a Win-
          chester shotgun shell to obtain the powder.

Based on the aforementioned evidence, Dr. Raymond S. Voorhees,
manager of the Physical Evidence Section of the USPIS Lab, deter-
mined that the same person or persons built both bombs.

During the course of the investigation, the following evidence was
found in the Bullis's residence and garage:

  - A curved piece of red plastic that was identified as being cut from
         the center of a 12 gauge Winchester Dove and Quail shotgun
         shell. This type of shell would have contained the overpowder cup
         wads found in the fuel mixture of each bomb.

  - Fishing leader wires that were consistent with the switch wire
          from the first bomb.

  - A green plastic twist tie found with a Japanese Beetle trap that
         matched the switch wire from the second bomb.

  - Clothespins that were consistent with the clothespins used for the
         switch of both bombs.

  - A small metal ball that was identified as a size 7 and one-half lead
         shot pellet, the type that would have been loaded into a 12 gauge
         Winchester Dove and Quail shotgun shell.

  - Hot glue that was consistent with the hot glue used in both bombs.

  - Wire found inside a vacuum cleaner was consistent with the wire
         in both bombs.

  - Epoxy droppings that were consistent with the epoxy that held a
         model rocket engine in place in the second bomb.

                    4
Based on the aforementioned evidence, Dr. Voorhees concluded that,
in his opinion, both bombs were assembled at the defendant's resi-
dence.

In addition to the evidence described above, the investigation
revealed the following:

  - A piece of cardboard in the second (unexploded) bomb contained
         the left thumbprint and left middle fingerprint of Bullis.

  - On Friday, July 7, 1995, USPS employee Stephanie Hamer col-
         lected a package at Bullis's place of work that matched the
         description of the package containing the first bomb.

  - On Friday, July 7, 1995, a postal customer saw a package that
         resembled the one containing the second bomb in the same parcel
         bin where the second bomb was eventually found.

  - Bullis had made derogatory comments about Kasper, the intended
          victim of the second bomb.

  - On February 18, 1995, Bullis placed an order for a book entitled
         The Poor Man's James Bond through the Barnes and Noble book-
         store at the Crabtree Valley Mall. This book contains numerous
         instructions on how to make bombs.

  - Ms. Bullis found a catalog from the author and publisher of The
         Poor Man's James Bond in her house.

  - On June 5, 1995, Bullis purchased The Anarchist Cookbook and
         Fighting in the Streets.2 Both books contain numerous instructions
         on the construction of bombs. Fighting in the Streets also refers
         to rocket propelled grenades as "RPGs," the same acronym listed
         on the return address of the two bombs.

   - On June 21, 1995, Bullis purchased two pipes, six inches long by
_________________________________________________________________
2 On July 14, 1995, Jeff Peake, the Barnes and Noble clerk who han-
dled the transaction, picked Bullis's picture out of a photo spread.

                    5
         one and one-half inches in diameter, and four end caps. Although
         all four end caps were of the same width, one end cap was of a
         different depth.3

  - Ms. Bullis confirmed that her husband had recently purchased
         Panasonic "D" cell batteries.

  - During the nights preceding July 7, 1995, Bullis would get up
         from bed and go work in the garage.

  - On the morning of July 7, 1995, the Bullis's trash was already
         placed out for collection. This was the first occasion that Ms. Bul-
         lis could remember in which her husband placed the trash out for
         collection without prompting from her.

On August 15, 1995, Bullis was named in a six count indictment
with mailing a pipe-bomb (Counts One and Four), see 18 U.S.C.A.
§ 1716 (West 1984 & Supp. 1997); arson (Count Two), see 18
U.S.C.A. § 844(i) (West Supp. 1997); attempted arson (Count Five),
see 18 U.S.C.A. § 844(i); and use of a destructive device during and
in relation to a crime of violence (Count Three and Six), see 18
U.S.C.A. § 924(c) (West Supp. 1997). The first bomb provides the
basis for Counts One, Two, and Three. The second (unexploded)
bomb forms the basis for Counts Four, Five, and Six.

On February 5, 1996, Bullis was arraigned. A jury trial began the
following day. On February 14, 1996, Bullis was found guilty on all
counts. He was subsequently sentenced to life in prison plus 595
months. Bullis filed a timely notice of appeal on April 23, 1996. On
appeal, Bullis argues that the district court improperly directed a ver-
dict for the Government when it instructed the jury as to the effect of
certain stipulations he entered with the Government. Bullis also con-
tends that the prosecutor made several improper statements during
closing arguments. In addition, Bullis challenges the admission of
three photographs depicting his wife's injuries. Finally, Bullis argues
_________________________________________________________________
3 Gennie Davis, the Home Depot clerk who handled the transaction,
picked Bullis's picture out of a photo spread. Ms. Davis remembered the
transaction, in part, because one of the end caps was smaller than the
other three.

                    6
that the evidence was insufficient to sustain his conviction for mailing
the second pipe-bomb. We address each argument in turn.

II.

Bullis first argues that the district court erroneously instructed the
jury on the effect of several stipulations that he had entered with the
Government. During the course of the trial the parties stipulated (1)
that both bombs were destructive devices, (2) that the BTI building
was used in an activity affecting interstate or foreign commerce, and
(3) that both bombs were nonmailable items. In light of these stipula-
tions, the district court gave the following instruction:

           Before the trial of this case, counsel for the Government
          and for the Defendant entered into certain stipulations or
          agreements, in which they agreed that certain facts could be
          taken as true without further proof. By this procedure, it is
          often possible to save much time. The stipulated facts were
          read to you earlier, and since the parties have so agreed, you
          are to take these facts as true for the purposes of this case.

(J.A. at 33.) On appeal, Bullis argues that the district court's instruc-
tion on the significance and effect of the stipulations essentially
directed a partial verdict for the Government and, therefore, deprived
him of his right to have a jury determine his guilt.

Bullis, however, did not contemporaneously object to the instruc-
tion given to the jury. The Federal Rules of Criminal Procedure pro-
vide: "No party may assign as error any portion of the [jury] charge
or omission therefrom unless that party objects thereto before the jury
retires to consider its verdict, stating distinctly the matter to which
that party objects and the grounds of the objection." Fed. R. Crim. P.
30. Nevertheless, under Rule 52(b) of the Federal Rules of Criminal
Procedure, we may notice, in our discretion, "[p]lain errors or defects
affecting substantial rights," even though no objection was made. See,
e.g., Johnson v. United States, 117 S. Ct. 1544, 1548 (1997); United
States v. Olano, 507 U.S. 725, 731-32 (1993). Rule 52(b) contains
four elements that must be satisfied before an appellate court may
notice an error not preserved by a timely objection: (1) the instruction
must, in fact, be error, (2) the error must be plain, and (3) the error

                     7
must affect the substantial rights of the defendant. See Johnson, 117
S. Ct. at 1549. "If all three conditions are met, an appellate court may
then exercise its discretion to notice a forfeited error, but only if (4)
the error seriously affect[s] the fairness, integrity, or public reputation
of judicial proceedings." Id. (internal quotation marks and citation
omitted); see also Olano, 507 U.S. at 736-37 (noting that a forfeited
error should be noticed only if it "`seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings' independent of
the defendant's innocence" (alteration in original) (quoting United
States v. Atkinson, 297 U.S. 157, 160 (1936))).

Rule 52(b) first requires that an error occur in the proceeding
below. In United States v. Muse, 83 F.3d 672 (4th Cir.), cert. denied,
117 S. Ct. 261 (1996), this Court held that a defendant who "pleads
not guilty to a crime and elects to proceed before a jury" is entitled
to an instruction directing the jury to "consider[ ] whether the govern-
ment has proved beyond a reasonable doubt all the elements involved
in the crime charged -- even if the defendant and the government
have entered a stipulation as to certain of those elements." Id. at 679
(emphasis added). While instructing the jury as to Counts One and
Four, the district court stated:

           I instruct you that the parties have stipulated that both of
          the items received in evidence in this case, as Government's
          Exhibits 1 and 2 are bombs, and that, as such, they are
          explosive and destructive devices, and therefore, are "non-
          mailable" for purposes of these instructions. You are to
          accept as an established fact that the packages which are the
          subject of this case each contained a nonmailable item --
          that is, a bomb or explosive or destructive device. I instruct
          you that the first element of each of Counts One and Four
          already has been established.

          ...

           On the other hand, as to either or both of Counts One and
          Four, if you do not so find, or if you have reasonable doubt
          about any of these elements, then it would be your duty to
          find the defendant not guilty of such count.

                     8
(J.A. at 49, 52.) Similarly, the district court instructed the jury as to
Counts Two and Five as follows:

           "Interstate commerce" means commerce or business
          between any place in one state and another place outside
          that state. It also means commerce between places within
          the same state, but passing through any place outside of that
          state. I instruct you that the parties have stipulated that the
          [BTI] building . . . was used in . . . an activity affecting
          interstate or foreign commerce. Therefore, you are to accept
          as an established fact that the building housing BTI in
          Raleigh is property used in . . . an activity affecting inter-
          state or foreign commerce for purposes of these instructions.
          I instruct you that the second element of each of Counts
          Two and Five already has been established.

          ...

           On the other hand, as to each of Counts Two and Five,
          if you do not so find, or if you have reasonable doubt about
          any of these essential elements, then it would be your duty
          to find the defendant not guilty of such count.

(J.A. at 57, 60.)

It is well settled that jury instructions must be viewed in their
entirety and in context. See Cupp v. Naughton , 414 U.S. 141, 146-47
(1973). Moreover, the jury is presumed capable of following the
instructions it receives. See United States v. Jones, 907 F.2d 456, 460
(4th Cir. 1990). In context, it is clear that the instructions did not
direct a partial verdict against Bullis. Rather, the district court prop-
erly instructed the jury that if it had reasonable doubt regarding any
element, including the elements to which the parties stipulated, that
it must find Bullis not guilty. Cf. Muse, 83 F.3d at 678 (approving
similar instruction). Accordingly, we conclude that the district court
did not deprive Bullis of his "right to have a jury determine, beyond
a reasonable doubt, his guilt of every element of the crime[s] with
which he [wa]s charged." United States v. Gaudin, 115 S. Ct. 2310,
2320 (1995).

                     9
III.

During closing arguments, the prosecutor made several arguments
that Bullis now contends were improper. In particular, Bullis argues
that the prosecutor (1) misstated the evidence, (2) vouched for the
credibility of Government witnesses, and (3) demeaned the character
and credibility of the defendant. Because defense counsel did not con-
temporaneously object to any of the prosecutor's comments, a new
trial may be granted only upon a finding of plain error.4 See Johnson
v. United States, 117 S. Ct. 1544, 1548 (1997); United States v.
Olano, 507 U.S. 730, 732 (1993); United States v. Mitchell, 1 F.3d
235, 239-40 (4th Cir. 1993).

A.

First, the prosecutor is accused of misstating the evidence. If true,
that would be error. See, e.g, United States v. Dudley, 941 F.2d 260,
264 (4th Cir. 1991). For the reasons that follow, however, we do not
believe that any of the prosecutor's statements affected Bullis's sub-
stantial rights.

1.

Prior to trial, both Jeff Peake and Gennie Davis selected Bullis's
photograph from a photographic lineup. Gennie Davis's identification
tied Bullis to the purchase of materials similar to those used in the
two bombs. Jeff Peake's identification linked Bullis to the purchase
of two books on bomb making. During closing arguments, the prose-
cutor reminded the jury that both Peake and Davis came into court
and identified Bullis as the person with whom they had dealt. Bullis
contends that the prosecutor's use of the word "identification" mis-
stated the evidence. Specifically, Bullis contends that the prosecutor
_________________________________________________________________
4 During closing arguments the district court judge left the bench to
work on "other matters." (J.A. at 1079.) Although Bullis implies that no
objections were made as a result of the Judge's absence from the bench,
he does not challenge the district court judge's action on appeal. Cf.
Heflin v. United States, 125 F.2d 700, 701 (5th Cir. 1942) (mere absence
of judge for a short time, without a showing of prejudice, is not revers-
ible on direct appeal or collateral attack).

                    10
used that word to improperly suggest to the jury that Peake and Davis
had made "in-court identifications," rather than "pre-trial photo identi-
fications." We disagree. First, the prosecutor stated that both identifi-
cations were made during a pre-trial photo spread. Second, although
made during a pre-trial photo spread, Peake and Davis nevertheless
"identified" Bullis. See Fed. R. Evid. 801(d)(1)(C) (providing that
pre-trial identifications are not hearsay). As a result, the prosecutor's
use of the word "identification" did not misstate the evidence.

2.

Bullis also contends that the prosecutor misstated the evidence
when he told the jury that Regina Hall "saw" the second bomb in the
parcel drop box at the Crabtree Valley Mall Post Office on July 7,
1995. Again, we disagree. Regina Hall, a postal customer, testified
that she saw several packages in the parcel bin in question on July 7,
1995, one of which resembled the package that contained the second
bomb. Although Ms. Hall testified that, unlike the bomb, the package
she saw had different stamps, she was positive that, like the bomb, the
package had two rows of stamps. When the second bomb was discov-
ered by Ms. Davis on July 25, 1995, there were only two packages
with stamps in the bin: the package with the bomb and an envelope
with only two stamps. In light of all the evidence, the prosecutor did
not err in arguing that the package Ms. Hall saw on July 7, 1995, was
the second bomb.

3.

Bullis also contends that the prosecutor misstated the evidence
when he told the jury that both Dr. Voorhees and the defense's foren-
sic expert, Denny Kline, concluded that the same person built both
bombs. Despite Bullis's contentions to the contrary, Dr. Voorhees did
state that the two bombs "were constructed contemporaneously and
by the same individual or group of individuals." (J.A. at 626.)
Although Mr. Kline did not specifically state that the same person
made both bombs, we do not believe that the misstatement affected
Bullis's substantial rights. The evidence that the two bombs were
made by the same individual is so overwhelming that any error was
harmless beyond a reasonable doubt.

                    11
B.

Next, Bullis argues that the prosecutor vouched for the credibility
of Government witnesses. If true, that would be error. See United
States v. Silva, 745 F.2d 840, 850 (4th Cir. 1984). Witness vouching
occurs when a prosecutor gives his personal assurance that a witness
is trustworthy. See United States v. Lewis, 10 F.3d 1086, 1089 (4th
Cir. 1993). Bullis, however, fails to cite even one example of the pro-
section vouching for the credibility of a witness. After reviewing the
record, we cannot find any instances of witness vouching that would
constitute plain error. As a result, this claim is without merit.

C.

Bullis also contends that the prosecutor demeaned his character and
credibility during closing arguments. Although the prosecutor vari-
ously described Bullis as unfeeling, self-absorbed, and an adulterer,
the prosecutor did not say anything so egregious as to deprive Bullis
of a fair trial. See United States v. Adam, 70 F.3d 776, 780 (4th Cir.
1995) (noting that a prosecutor's closing arguments must be viewed
in the context of the entire trial). As a result, we find that this claim
is also without merit.

IV.

Next, Bullis contends that the district court abused its discretion in
allowing the Government to introduce three photographs depicting
Ms. Bullis's injuries. Prior to trial, Bullis filed a motion in limine to
exclude the photographs. In his motion, Bullis argued that the proba-
tive value of the photographs was substantially outweighed by the
danger of unfair prejudice. See Fed. R. Evid. 403. After a hearing, the
district court denied the motion, concluding "that words could [not]
possibly describe [Ms. Bullis's] injuries." (J.A. at 84.) A district
court's evidentiary rulings are reviewed under the narrow abuse of
discretion standard. See United States v. Gravely, 840 F.2d 1156,
1162 (4th Cir. 1988).

As a threshold matter, there is Bullis's suggestion that the photo-
graphs were not relevant to the crimes with which he was charged.

                     12
See Fed. R. Evid. 402 ("Evidence which is not relevant is not admissi-
ble."). Rule 401 defines relevant evidence as having "any tendency to
make the existence of any fact that is of consequence to the determi-
nation of the action more probable or less probable than it would be
without the evidence." Fed. R. Evid. 401. Here, Counts One and Four,
mailing a pipe bomb, required the Government to prove that Bullis
mailed the bomb with the intent to kill or injure another. See 18
U.S.C.A. § 1716. The photographs clearly demonstrate the violent
nature of the crimes alleged. Thus, the photographs were relevant
under Rule 401.

Although relevant, evidence may nevertheless be excluded if its
"probative value is substantially outweighed by the danger of unfair
prejudice." Fed. R. Evid. 403; see also Old Chief v. United States, 117
S. Ct. 644, 650 (1997) (noting that the "term`unfair prejudice' . . .
speaks to the capacity of some concededly relevant evidence to lure
the factfinder into declaring guilt on a ground different from proof
specific to the offense charged"). The three photographs of Ms. Bul-
lis's injuries were introduced to establish the defendant's intent to
cause death or injury. As such, they were highly probative. Under
similar circumstances, we have found the admission of gruesome and
shocking photographs not to be unfairly prejudicial. See, e.g., United
States v. Analla, 975 F.2d 119, 125-26 (4th Cir. 1992) (photographs
of murder victim); United States v. Whitfield , 715 F.2d 145, 147-48
(4th Cir. 1983) (same). Perhaps Bullis's defense was damaged when
the jury saw the photographs. That alone, however, is not a basis for
excluding probative evidence. Indeed, "[e]vidence that is highly pro-
bative invariably will be prejudicial to the defense." United States v.
Grimmond, 96-4825, 1998 WL 95273, at *8 (4th Cir. Mar. 6, 1998).
We have no difficulty in concluding that it was not unfairly prejudi-
cial for the jury to see photographs of the victim's injuries. There is
simply no evidence that the photographs lured the jury "into declaring
guilt on a ground different from proof specific to the offense[s]
charged." Old Chief, 117 S. Ct. at 650. As a result, we hold that the
district court acted well within its discretion in admitting the chal-
lenged photographs.

V.

Finally, Bullis challenges the sufficiency of the evidence to support
his conviction for mailing the second bomb (Count Four). When

                    13
assessing the sufficiency of the evidence of a criminal conviction on
direct review, "[t]he verdict of a jury must be sustained if there is sub-
stantial evidence, taking the view most favorable to the Government,
to support it." Glasser v. United States, 315 U.S. 60, 80 (1942).

Mailing nonmailable matter with the intent to kill or injure another
has three elements. First, the Government must prove that the package
in question contained a nonmailable item. Second, the defendant must
knowingly deposit that package for mailing. Third, the defendant
must intend to kill or injure another. See 18 U.S.C.A. § 1716. At issue
here is whether there was sufficient evidence to prove the second ele-
ment of the offense. Specifically, Bullis contends that there was insuf-
ficient evidence from which the jury could have concluded that the
second bomb was in the mail stream prior to his arrest on July 15,
1995. For the reasons that follow, we conclude that there was.

The gravamen of Bullis's argument is based entirely on the flawed
premise that the second bomb was mailed on (or close to) the date it
was discovered at the post office. First, postal worker Phyllis Davis
testified that the parcel drop box had not been emptied for some time
due to the belief, albeit mistaken, that it was out of service. Second,
postal inspector Charles Thompson testified that a number of the
packages recovered from the same bin as the second bomb carried
meter strips dated July 6, 1995. Third, postal customer Regina Hall
testified that on July 7, 1995, she saw a package"similar in shape and
appearance" to the second bomb in the bin in question. Fourth, there
was overwhelming forensic evidence linking the defendant to the sec-
ond bomb, including his fingerprints on parts inside the bomb. Cf.
United States v. Burgos, 94 F.3d 849, 863-64 (4th Cir. 1996) (en
banc) (noting that fingerprints on wrapping inside a package contain-
ing drugs was sufficient to link the defendant to the criminal activity),
cert. denied, 117 S. Ct. 1087 (1997). Finally, the similarity between
the two bombs strongly supports the Government's theory that they
were made (and mailed) by the same person. Thus, the overwhelming
evidence that Bullis sent the first bomb supports the jury's conclusion
that he was also responsible for mailing the second bomb. In sum, we
conclude that the evidence, viewed in the light most favorable to the
Government, was sufficient to support the jury's finding that Bullis
mailed the second bomb prior to his arrest on July 15, 1995. Accord-
ingly, we find Bullis's argument to be without merit.

                     14
VI.

For the foregoing reasons, Bullis's convictions are affirmed.

AFFIRMED

                    15